DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 1, lines 6-7, recites the limitation “the rear main cross beam extends laterally beyond each of the port main spar and the starboard main spar and is fixed to the said frame” which renders the claim uncertain, since it is unclear if the port and starboard main spars are the same as or different form the port and starboard main spars as positively recited in line 9. Further, there is insufficient antecedent basis for the terms “the port main spar” as well as “the starboard main spar” in the claim. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1-6 and 9-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetillard et al. (US 2006/0006284 A1), hereinafter “Vetillard”, in view of Bernadet et al. (US 2013/0146709 A1), hereinafter “Bernadet”, in view of Siboni (US 2011/0315821 A1).
7.	Regarding Claim 1, Vetillard discloses an anterior zone of an aircraft (Abstract and FIG.1 discloses an anterior zone 2 of aircraft 1 as seen in FIG. 1) comprising a fuselage (7), the anterior zone comprising a first part configured for accommodating a cockpit (paras. [0044]-[0045]; anterior zone 2 having a forward part which includes forward part 4a being configured for accommodating a cockpit 8 as seen in FIG. 1), arranged partly above a front compartment (front compartment as seen in FIG. 1 below cockpit 1), and a second part configured for receiving a service area (a second part which includes aft part 4b, adjacent to the first part and forward part 4a, of the anterior zone being configured for receiving a service area 10), the fuselage (7) comprising a plurality of frames para. [0043]; frames 7a) in the anterior zone (2) accommodating the cockpit (8) and the service area (10), the anterior zone (2) having a floor comprising crossbeams (para. [0045]; floor 4 extending between cockpit 8 and service area 10, and crossbeams 16 as seen in FIG. 4), spars (42) and one or more floor panels (para. [0062]; floor panels such as skin 62 as seen in FIG. 5), wherein the floor (4) comprises: 
a rear main crossbeam extending (para. [0046]; a rear main crossbeam 16) in a plane of a frame situated in the service area (para. [0066]; attachment means 63 for attaching crossbeams 16 to respective frames 7a as seen in FIGS. 1 and 4-5), wherein the rear main crossbeam (16) is fixed (FIG. 1) to said frame (7a); 
a port main spar and a starboard main spar (para. [0056]; port main spar 42 and starboard main spar 42 as seen in FIG. 4), wherein each of the port and starboard main spars (42) has a rear end fixed (FIG. 4) to the rear main crossbeam (16); 
one or more secondary crossbeams (para. [0061]; one or more secondary crossbeams 54 as seen in FIG. 4), fixed to the port (42) and starboard main spars (42), wherein the one or more secondary crossbeams (54) are not fixed to any of the plurality of frames (stiffener ), and are borne by the main spars (42), wherein the floor (4) does not comprise any of the one or more secondary crossbeams (54) fixed to any of the plurality of the frames in the first part (secondary crossbeams 54 being bound by port and starboard main spars 42 such that the secondary crossbeams 54 are not fixed to any of the plurality of frames 7a in both the first and second parts of the anterior zone 2 as seen in FIGS. 4-6); and 
one or more auxiliary spars (48/49).
Vetillard is silent specifically regarding a landing gear compartment, and the rear main crossbeam extends laterally beyond each of the port main spar and the starboard main spar.
	Bernadet discloses an aircraft (Bernadet Abstract and FIG. 1), including a cockpit, arranged partly above a front landing gear compartment (para. [0028] disclose a cockpit 6 being arranged above a front landing gear compartment 8).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Vetillard to use the arrangement of Bernadet, as a conventional cockpit and landing gear compartment arrangement for storing the landing gear below the deck of a cockpit for the purpose of efficiently utilizing the space of a forward portion of an aircraft. 
Modified Vetillard is silent regarding the rear main crossbeam extends laterally beyond each of the port main spar and the starboard main spar.
Siboni discloses an aircraft (Siboni Abstract and FIG. 2A) wherein the rear main crossbeam extends laterally beyond each of the port main spar and the starboard main spar and is fixed to said frame (paras. [0004]-[0005], [0007], [0073], [0081] and [0117]; rear main crossbeam 41 extending laterally beyond port main spar 43 and starboard main spar 43 as seen FIGS. 1, 2B, 4, 5, 7 and 10, and fixed to frame 23).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vetillard to use the arrangement of Siboni, as a known arrangement of a rear man crossbeam relative to port and starboard main spars for the purpose of reinforcing the connection between a floor and a frame of an anterior zone of an aircraft.
8.	Regarding Claim 2, Modified Vetillard discloses (see Vetillard) the anterior zone of the aircraft according to claim 1, wherein each of the port and starboard main spars (42) has a front end fixed to a structural element (forward crossbeam 16 as seen in FIG. 4) of the front compartment (the compartment as seen in FIG. 1)
	Modified Vetillard is silent regarding each of the port and starboard main spars has a front end fixed to a structural element of the front landing gear compartment.
Bernadet discloses an aircraft (Bernadet Abstract and FIG. 1), including each of the port and starboard main spars (port and starboard main spars 27 as seen in FIG. 3 and supported by para. [0055]) has a front end fixed to a structural element (structural element 24) of the front landing gear compartment (5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vetillard as taught by Bernadet such that each of the port and starboard main spars has a front end fixed to a structural element of the front landing gear compartment. In doing so, the floor of the cockpit is reinforced and thereby capable of overcoming external loads and pressurization experienced by the forward portion of an aircraft (Bernadet para. [0055]).
9.	Regarding Claim 3, modified Vetillard discloses (see Bernadet) the anterior zone of the aircraft according to claim 2, wherein the structural element (24) of the front landing gear compartment (5) forms part of a horizontal section of a roof (para. [0027]; horizontal roof 5 as seen in FIGS. 1 and 5) of the front landing gear compartment (8).
10.	Regarding Claim 4, modified Vetillard discloses (see Vetillard) the anterior zone of the aircraft according to claim 1, wherein;
	the one or more secondary crossbeams (54) extend only from (FIGS. 4-5) the port main spar (42) to the starboard main spar (42), and 
the one or more floor panels (62) cover a surface (FIG. 5) delimited transversely by the port (42) and starboard main spars (42) such that there remain two lateral bands without any crossbeam and any floor panel (see at least two lateral bands without crossbeams and floor panel as seen in FIG. 6).
11.	Regarding Claim 5, modified Vetillard discloses (see Vetillard) the anterior zone of the aircraft according to claim 1, further comprising a reinforcing crossbeam (a reinforcing crossbeam such as another crossbeam 16) fixed to a frame situated in the service area, in front of the rear main crossbeam (para. [0066]; attachment means 63 for attaching crossbeams 16 to respective frames 7a as seen in FIGS. 1 and 4-5 such that at least one frame 7a can be situation in the service area 10 and in front of rear main crossbeam (furthest to the bottom left in FIG. 4)). 
12.	Regarding Claim 6, modified Vetillard discloses (see Vetillard) the anterior zone of the aircraft according to claim 1, further comprising a port reinforcing spar (14) and a starboard reinforcing spar (14), each of the port reinforcing spar (14) and the starboard reinforcing spar (14) having a rear end (rear end of spars 14 extending towards the rear of floor 4 as seen in FIG. 4) fixed to the rear main crossbeam (16). 
13.	Regarding Claim 8, modified Vetillard discloses (see Vetillard) the anterior zone of the aircraft according to claim 1, wherein the auxiliary spars (48/49) do not extend (dimension of auxiliary spars 48/49 as seen in FIG. 4) over all of a longitudinal dimension (longitudinal dimension of floor 4) of the anterior zone (FIG. 1).
14.	Regarding Claim 9, modified Vetillard discloses (see Vetillard) an aircraft comprising the anterior zone according to claim 1 (an aircraft comprising an anterior zone according to claim 1 as discussed above).

15.	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetillard et al. (US 2006/0006284 A1), Bernadet et al. (US 2013/0146709 A1) and Siboni (US 2011/0315821 A1) as applied to claim 1 above, and further in view of Guering et al. (US 2010/0176240 A1), hereinafter “Guering”.
16.	Regarding Claim 7, modified Vetillard discloses (see Vetillard) the anterior zone of an aircraft according to claim 6, wherein each of the port and starboard main spars (42) has a front end fixed to a structural element (forward crossbeam 16 as seen in FIG. 4) of the front compartment (the compartment as seen in FIG. 1),
	wherein each of the port reinforcing spar (14) and the starboard reinforcing spar (42) has a front end fixed to the structural element (forward crossbeam 16 as seen in FIG. 4) of the front compartment (the front compartment as seen in FIG. 1).
	Modified Vetillard is silent regarding each of the port and starboard main spars has a front end fixed to a structural element of the front landing gear compartment.
Bernadet discloses an aircraft (Bernadet Abstract and FIG. 1), including each of the port and starboard main spars (port and starboard main spars 27 as seen in FIG. 3 and supported by para. [0055]) has a front end (spars 27 extending to panel 15 of front landing gear compartment 5) fixed to a structural element (24) of the front landing gear compartment (5), and 
wherein a reinforcing spar (center/middle spar 27) has a front end fixed to the structural element (24) of the front landing gear compartment (5).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Vetillard as taught by Bernadet such that each of the port and starboard main spars has a front end fixed to a structural element of the front landing gear compartment. In doing so, the floor of the cockpit is reinforced and thereby capable of overcoming external loads and pressurization experienced by the forward portion of an aircraft (Bernadet para. [0055]).
Modified Vetillard is silent regarding each of the port reinforcing spar and the starboard reinforcing spar has a front end fixed to the structural element of the front landing gear compartment.
Guering disclose a front landing gear compartment (Guering Abstract and para. [0002]), including each of the port reinforcing spar and the starboard reinforcing spar (see annotated FIG. 5 below for the port and starboard reinforcing spars) has a front end fixed to the structural element of the front landing gear compartment (paras. [0051] and [0108] discloses structural element 92 of floor 14 of the front landing gear compartment 16).
It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of modified Vetillard to use the arrangement of Guering, as a known cockpit floor and landing gear compartment arrangement for the purpose of reinforcing the anterior zone of an aircraft against external loads during flight as well as overcoming stresses due to landing (Guering para. [0007]).  



















[AltContent: textbox (Port Reinforcing Spar)]
[AltContent: textbox (Starboard Reinforcing Spar)]
[AltContent: arrow][AltContent: arrow]

    PNG
    media_image1.png
    517
    429
    media_image1.png
    Greyscale

FIG. 5 








Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
	 



















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
     Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 8:00 am to 6:00 pm.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/A.Y.S./
Examiner, Art Unit 3642
/Richard Green/Primary Examiner, Art Unit 3647